STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

AUSTON LIRETTE NO. 2022 CW 0682
VERSUS

OFC. ROBERT JOHNSON; OFC.

DAVID JOHNSON; OFC. WALLACE

LAPARIE; OFC. ROBBIE BUTLER;

LASALLE CORRECTIONS, LLC

AND/OR LASALLE MANAGEMENT AUGUST 29, 2022
COMPANY, LLC.

 

In Re: Auston Lirette, Et al, applying for supervisory writs,
32nd Judicial District Court, Parish of Terrebonne,
Nos. 191619, 191620, 191621, 191622, 191623, 191624,
191627, 191641, 191642, 191649, 191650, 191651,
191675, 192043, 192044, 192045, 192046, 192047,
192048, 192049, 192050, 192051, 192052, 192053,
192054, 192055, 192056, 192057, 192058, 192059,
192060, 192061, 192062, 192063, 192064, 192065,
192067, 192068, 192069, 192070, 192071, 192072,
192073, 192075, 192076, 192077, 192078, 192079,
192080, 192097.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, Jd.

STAY LIFTED; WRIT GRANTED. The trial court’s June 22, 2022
judgment granting the declinatory exception of improper venue
filed by defendants, Lasalle Management Company, LLC, Ofc.
Robert Johnson, Ofc. David Johnson, Ofc. Wallace Laparie, and
Ofc. Robbie Butler, is reversed. In these consolidated cases,
plaintiffs filed individual petitions alleging damages based on
an automobile accident occurring on October 12, 2020.
Plaintiffs alleged at the time of the accident, each was housed
at the Terrebonne Parish Criminal Justice Complex, which is
located in Terrebonne Parish. Evidence introduced by plaintiffs
at the hearing on defendants’ exception of improper venue
indicates that at the time of the accident, they were
permanently housed at the Terrebonne Parish Criminal Justice
Complex, and had only been temporarily transferred to Catahoula
Correctional Center for evacuation from Hurricane Delta.
Therefore, we find venue is proper in Terrebonne Parish, the
parish where the prison is situated to which plaintiffs were

assigned when their individual causes of action arose. La. R.S.
15:1184(F). See Woolens v. Unknown Deputy #1, 2018-1237 (ha.
App. list Cir. 12/26/18) 2018 WL 6819334 (unpublished). The

exception of improper venue is denied.
JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

A.A

DEPUTY CLERK OF COURT
FOR THE COURT